News Release FOR IMMEDIATE RELEASE DATE: August 8, 2007 CONTACT: Robert H. King, R. Scott Horner, President Executive Vice President 856 273 5900 856 273 5900 rking@sterlingnj.com shorner@sterlingnj.com Sterling Banks, Inc. Reports Second Quarter 2007 Earnings, Successful Post Acquisition Systems Consolidation, and opening of 12th Branch Mount Laurel, NJ, August 8, 2007 Sterling Banks, Inc. (NASDAQ: STBK), the bank holding company of Sterling Bank, today reported income before taxes of $10,000 for the quarter ended June 30, 2007, compared to income before taxes of $474,000 for the second quarter of 2006.Net income amounted to $2,000 for the second quarter of 2007, compared to net income of $294,000 for the second quarter of 2006.On a basic and diluted per share basis, net income for the second quarter of 2007 amounted to $0.00 per share, compared to net income of $0.06 per share for the second quarter of 2006. For the six month period ended June 30, 2007, results of operations reflected a loss before tax benefit of $53,000 compared to income before taxes of $1,090,000 for the six month period ended June 30, 2006.The net loss for the six month period ended June 30, 2007 totaled $47,000, compared to net income of $676,000 for the same period of 2006.On a basic and diluted per share basis, the net loss for the six month period ended June 30, 2007 was $0.01 per share, compared to net income of $0.13 per share for the same period of 2006. These results reflect the completion on March 16, 2007 of the acquisition of Farnsworth Bancorp, Inc., and its primary operating subsidiary, Peoples Savings Bank, as previously announced.On April 13, 2007, organizational and operating systems were consolidated, and the two locally focused entities now operate exclusively as Sterling Bank.On May 1, 2007, Sterling Banks, Inc. completed the issuance of $6.0 million of Trust Preferred Securities, providing enhanced capital to support the activities of Sterling Bank.Additionally, on June 16,2007, Sterling Bank opened its newly constructed Delran Community Banking Center, located at the intersection of Bridgeboro and Hartford Roads, in Delran Township, NJ.This represents the twelfth retail location of Sterling Bank, which has expanded from six locations since November 2005. The Company’s change in earnings is attributable primarily to an increase of $1.1 million, or 20%, in noninterest expenses, from $5.5 million during the first six months of 2006, to $6.6 million during the first six months of 2007.An increase in compensation expense of $428,000, or 14%, is primarily related to personnel costs for staffing increases due to the merger with Farnsworth Bancorp in March 2007.Occupancy, equipment and data processing expenses increased $232,000, or 17%, primarily as a result of the merger.Professional services and other operating expenses increased $417,000, or 40%, primarily as a result of $253,000 in one time start up costs related to the formation of our holding company, Sterling Banks, Inc. in March 2007. 3100 Route 38, Mount Laurel, New Jersey 08054 As of June 30, 2007, the Company’s assets totaled $438 million, compared to assets of $342 million on June 30, 2006, representing a 28% increase.Total loans amounted to $321 million on June 30, 2007, reflecting an increase of 30% over total loans as of June 30, 2006 of $246 million.Total deposits expanded to $386 million on June 30, 2007, an increase of 30% from $296 million on June 30, 2006. Robert H. King, President and CEO noted, “this has been a period of dramatic positive change for Sterling Banks, Inc., as we seek opportunities to enhance our operating base during a period marked by the presence of significant challenges in the form of an extended period of an inverted to flat yield curve, and the resulting margin compression that has had a negative impact on community banking nationwide. Additionally, competitive changes in our direct marketplace, including ongoing industry consolidation, provide new opportunities for meaningful customer base expansion. We are satisfied with the successful execution of the dynamics of the Farnsworth acquisition, and we are quite pleased with Sterling’s enhanced market positioning.” Sterling Banks, Inc. Consolidated Financial Highlights (unaudited) As of, and for the six months ended, June 30, 2007 and 2006 Three Months Ended Six Months Ended 06/30/2007 06/30/2006 06/30/2007 06/30/2006 INCOME STATEMENT Interest income $ 6,943,000 $ 5,667,000 $ 12,584,000 $ 11,299,000 Interest expense 3,646,000 2,541,000 6,379,000 4,982,000 Net interest income 3,297,000 3,126,000 6,205,000 6,317,000 Provision for loan losses 45,000 45,000 101,000 90,000 Net interest income after provision for loan losses 3,252,000 3,081,000 6,104,000 6,227,000 Noninterest income 232,000 188,000 401,000 343,000 Noninterest expenses 3,474,000 2,795,000 6,558,000 5,480,000 Income (loss) before taxes 10,000 474,000 (53,000 ) 1,090,000 Income tax expense (benefit) 8,000 180,000 (6,000 ) 414,000 Net income $ 2,000 $ 294,000 $ (47,000 ) $ 676,000 PER SHARE DATA Basic and Diluted earnings (losses) per share $ 0.00 $ 0.06 $ (0.01 ) $ 0.13 Dividends paid on common shares $ 0.03 $ 0.03 $ 0.06 $ 0.06 Average shares outstanding – Basic 5,839,670 5,009,358 5,506,541 5,006,814 Average shares outstanding – Diluted 5,863,452 5,111,455 5,506,541 5,111,772 BALANCE SHEET Assets Cash & due from banks $ 16,616,000 $ 18,176,000 Federal funds sold 15,161,000 7,037,000 Total investment securities 53,956,000 58,545,000 Restricted stock 1,412,000 1,654,000 Total loans 321,386,000 245,762,000 Allowance for loan losses (2,886,000 ) (1,244,000 ) Other assets 32,613,000 12,128,000 Total assets $ 438,258,000 $ 342,058,000 Liabilities Total deposits $ 386,450,000 $ 296,021,000 Total borrowings 7,050,000 10,735,000 Other liabilities 1,481,000 946,000 Total liabilities 394,981,000 307,702,000 Shareholders' equity Common stock 11,688,000 9,552,000 Additional paid-in capital 29,696,000 22,892,000 Retained earnings 2,574,000 3,149,000 Accumulated other comprehensive losses (681,000 ) (1,237,000 ) Total shareholders' equity 43,277,000 34,356,000 Total liabilities and shareholders’ equity $ 438,258,000 $ 342,058,000 PERFORMANCE RATIOS Book value per share $ 7.41 $ 6.85 Tangible book value per share $ 4.84 $ 6.85 Return on average assets 0.00 % 0.34 % (0.02 )% 0.38 % Return on average equity 0.02 % 3.44 % (0.24 )% 3.99 % Net interest margin 3.30 % 3.76 % 3.45 % 3.79 % Sterling Banks, Inc. is a bank holding company which commenced operations in March 2007, with assets of $438 million as of June 30, 2007 and is headquartered in Mount Laurel Township, Burlington County.Sterling Bank is a community bank which commenced operations in December 1990 with the purpose of serving consumers and small to medium-sized businesses in its market area.Sterling Bank's main office is located in Mount Laurel, New Jersey, and its eleven other Community Banking Centers are located in Burlington and Camden Counties in New Jersey.The Bank's deposits are insured to the applicable regulatory limits per depositor by the Federal Deposit Insurance Corporation.Sterling Bank is a member of the Federal Reserve System.The common stock of Sterling Banks, Inc. is traded on the NASDAQ Capital Market under the symbol "STBK”.For additional information about Sterling Bank and Sterling Banks, Inc. visit our website at http://www.sterlingnj.com. This news release may contain certain forward-looking statements, such as statements of the Company’s plans, objectives, expectations, estimates and intentions.Forward-looking statements may be identified by the use of words such as “expects,” “subject,” “believe,” “will,” “intends,” “will be” or “would.”These statements are subject to change based on various important factors (some of which are beyond the Company’s control).Readers should not place undue reliance on any forward-looking statements (which reflect management’s analysis only as of the date of which they are given).These factors include general economic conditions, trends in interest rates, the ability of our borrowers to repay their loans, the ability of the Bank to effectively manage its growth, and results of regulatory examinations, among other factors.Sterling Banks, Inc. cautions that the foregoing list of important factors is not exclusive.Readers should carefully review the risk factors described in other documents the Company files from time to time with the Securities and Exchange Commission, including the Company’s Annual Report on Form 10-KSB for the year ended December 31, 2006, Quarterly Reports on Form 10-QSB, and Current Reports on Form 8-K.
